UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7824


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WENDELL EDWARD BETANCOURT, a/k/a Shawn Nelson, a/k/a Fire,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:01-cr-00025-JPB-JES-5; 3:12-cv-00083-
JPB-JES)


Submitted:   January 30, 2013             Decided:   February 7, 2013


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wendell Edward Betancourt, Appellant Pro Se.         Paul     Thomas
Camilletti, Thomas Oliver Mucklow, Assistant United           States
Attorneys, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wendell Edward Betancourt seeks to appeal the district

court’s orders denying and dismissing his successive 28 U.S.C.A.

§ 2255    (West    Supp.    2012)       motion     and    denying    his    motion   for

reconsideration.         The orders are not appealable unless a circuit

justice   or     judge   issues     a    certificate       of   appealability.        28

U.S.C. § 2253(c)(1)(B) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that    reasonable    jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.   Cockrell,      537     U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Betancourt has not made the required showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            Additionally,         we     construe        Betancourt’s       notice    of

appeal, informal brief, and supplemental informal brief as an

                                             2
application       to   file       a    second         or    successive       § 2255    motion.

United States v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003).

In order to obtain authorization to file a successive § 2255

motion, a prisoner must assert claims based on either: (1) newly

discovered       evidence,            not    previously          discoverable          by    due

diligence, that would be sufficient to establish by clear and

convincing       evidence     that,         but       for    constitutional         error,   no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.            28 U.S.C.A. § 2255(h) (West Supp. 2012).

Betancourt’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal    contentions      are         adequately           presented    in    the    materials

before    this    court     and       argument        would    not     aid   the    decisional

process.

                                                                                      DISMISSED




                                                  3